Name: Commission Regulation (EU) NoÃ 289/2011 of 23Ã March 2011 correcting the Hungarian text of Regulation (EU) NoÃ 1272/2009 laying down common detailed rules for the implementation of Council Regulation (EC) NoÃ 1234/2007 as regards buying in and selling of agricultural products under public intervention
 Type: Regulation
 Subject Matter: distributive trades;  trade policy;  agricultural activity
 Date Published: nan

 24.3.2011 EN Official Journal of the European Union L 78/21 COMMISSION REGULATION (EU) No 289/2011 of 23 March 2011 correcting the Hungarian text of Regulation (EU) No 1272/2009 laying down common detailed rules for the implementation of Council Regulation (EC) No 1234/2007 as regards buying in and selling of agricultural products under public intervention THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 43(a), (aa), (c), (d), (f), (j), (k), and(l) in conjunction with Article 4 thereof, Whereas: (1) The Hungarian text of Commission Regulation (EU) No 1272/2009 (2) contains two errors which must be corrected with effect from the date of application of Regulation (EU) No 1272/2009. (2) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of the Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 (Concerns only the Hungarian language version.) Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. It shall apply from 1 March 2010. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 March 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 349, 29.12.2009, p. 1.